DETAILED ACTION

Allowable Subject Matter
Claims 42-51 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the knife of claims 42, 50 and 51 including “a blade support formed with a stop, adapted to hold a blade” or “the second locking formation releasably fixing the blade support in the base position by engaging the stop of the blade support in the release position of the first and second locking formations” of claims 42 and 50; “a blade support on the second part, formed with a stop, adapted to hold a blade” or “the arm releasably fixing the blade support relative to the second part in the base position by engaging the stop of the blade support in the release position of the first and second locking formations” of claim 51.

A review of the closest prior art supports the above as explained in the following reference(s); Gringer (U.S. Patent No. 6,832,438) and Schmidt (U.S. Patent No. 5,386,632).
 - Gringer teaches a knife (2) comprising a longitudinally elongated housing having a first part (5) and a second part (4) fittable with the first part, the first part being releaseable and wholly separable from the second part for blade replacement (Col. 5, Lines 20-29) and a blade support (12), (Figure 13), adapted to hold a blade (10) and movable relative to the second part between a retracted base position and a cutting position shifted longitudinally forwardly from the base position, when the housing parts 
However, Gringer does not provide evidence of the blade support formed with a stop, adapted to hold a blade” or “the second locking formation releasably fixing the blade support in the base position by engaging the stop of the blade support in the release position of the first and second locking formations; or the arm releasably fixing the blade support relative to the second part in the base position by engaging the stop of the blade support in the release position of the first and second locking formations.

- Schmidt teaches a knife (10) comprising a longitudinally elongated housing having a first part (14) and a second part (90) fittable with the first part, the first part being releaseable and wholly separable from the second part for blade replacement (Figure 3) and a blade support (132), (Figure 3), adapted to hold a blade (34) and movable relative to the second part between a retracted base position and a cutting 
Schmidt does not provide a second locking formation on the second part or the first and second locking formations being displaceable relative to one another between a locking position securing the first part to the second part and a release position permitting separation of the first and second parts from each other, the second locking formation releasably securing the blade support in the base position only in the release position of the first and second locking formation.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 42, 50 and 51.
Claims 43-49 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   04/20/2021
Examiner, Art Unit 3724

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724